Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of kidney damage in the reply filed on 1/19/2021 is acknowledged.
Claims 25-33 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.

Status of the Claims
Claims 21-38 are pending in this application.
Claims 25-33 and 38 are withdrawn from consideration as being drawn to a non-elected species.
Claims 21-24 and 34-37 are presently under consideration as being drawn to the elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 21-24 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (US 2004/0248808) in view of Vincent (Yearbook of Intensive Care and Emergency Medicine, 2007- Order by: relevance | pagesrelevance | pages, cited in the IDS).
Szeto et al. teach a method of reducing the number of mitochondria undergoing mitochondrial permeability transition (MPT), or preventing mitochondrial permeability transitioning in a mammal in need thereof, the method comprising administering to the mammal an effective amount of an aromatic cationic peptide (claim 1), wherein the peptide is D-Arg-Dmt-Lys-Phe-NH2 (claim 16), which is also known as SS-31 (paras [0039]-[0040], [0151]-[0152]).
Szeto et al. do not teach the systemic injury or condition is secondary to a burn.
Vincent teaches that after severe stress, mitochondrial function and structure is impaired as shown in patients after burn injury (page 653, 3rd para).
Vincent further teaches that burn injury induces damage to the mitochondrial membrane, which leads to a significant accelerated onset of mitochondrial permeability transition (MPT) (page 653, 3rd para; Fig. 2 (depicted below)).

    PNG
    media_image1.png
    316
    671
    media_image1.png
    Greyscale


It would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to administer D-Arg-Dmt-Lys-Phe-NH2 to patients having burn injuries because Vincent teaches that burn injuries induce damage to the mitochondrial membrane, which leads to a significant accelerated onset of MPT, and Szeto et al. teach that D-Arg-Dmt-Lys-Phe-NH2 reduces and prevents mitochondria undergoing MPT.
The skilled artisan would have reasonably expected D-Arg-Dmt-Lys-Phe-NH2 to treat liver damage because Szeto et al. teach that D-Arg-Dmt-Lys-Phe-NH2 reduces and prevents mitochondria undergoing MPT, and Vincent teaches that burn induces hepatocyte apoptosis and causes a significant impairment to mitochondrial function and structure.
With respect to claims 23-24, the skilled artisan would have been motivated to administer D-Arg-Dmt-Lys-Phe-NH2 to a patient after a burn injury in order to treat said organ dysfunction or organ failure. The skilled artisan would have reasonably expected the administration of D-Arg-Dmt-Lys-Phe-NH2 to treat organ dysfunction or organ failure, whether before or after the onset of symptoms of organ dysfunction or organ failure, because Szeto et al. teach that D-Arg-Dmt-Lys-Phe-NH2 reduces and prevents mitochondria undergoing MPT, and Vincent teaches that burn induces hepatocyte apoptosis and causes a significant impairment to mitochondrial function and structure.
With respect to claim 34, Szeto et al. teach the subject is human (claim 53).
.

Claims 21-24 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (US 2004/0248808) in view of Vincent (Yearbook of Intensive Care and Emergency Medicine, 2007- Order by: relevance | pagesrelevance | pages, cited in the IDS) as applied to claims 21-24 and 34-37 above, and further in view of Al-Jawad et al. (Annals of Burns and Fire Disasters - vol. XXI - n. 4 - December 2008) and Thomas et al. (J Am Soc Nephrol 18: 213–222, 2007).
This rejection applied to the elected species (i.e. kidney damage).
The teachings of Szeto et al. have been discussed above.
Szeto et al. further teach that the mammal is suffering from ischemia (claim 37), and hypoxia (claim 39).
Szeto et al. also teach that organs affected by ischemia or hypoxia include brain, heart, kidney, and prostate (para [0104]).
Szeto et al. do not teach kidney damage secondary to a burn.
Al-Jawad et al. teach that an increased concentration of the lipid peroxidation product MDA in the early post-burn period may affect the liver and kidney, resulting in the release of enzymes into blood stream, and that such damage may be ameliorated by antioxidants (page 189, right column, 5th para).
Thomas et al. teach that the peptide SS-31 is an antioxidant (title, abstract; passim).

The skilled artisan would have been motivated do so because Szeto et al. teach that the peptide SS-31 can be administered to patients suffering from ischemia and hypoxia, which affect kidneys.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9457057. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claim 21, ‘057 teaches a method for treating wound contraction in a burned tissue (i.e. a condition secondary to a burn) in a subject in need thereof, 2 (claim 1).
With respect to claim 34, ‘057 teaches the subject is human (column 8, lines 24-32). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claims 34-37, ‘057 teaches the peptide is administered intravenously, orally, subcutaneously, transdermally, intraperitoneally, or topically (claims 5-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658